Citation Nr: 0309163	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  98-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of pneumonia, including pleural scarring and adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to May 1973, October 1990 to May 1991, and from later in 
May 1991 to February 1993.  This case comes before the Board 
of Veterans' Appeals (Board) from a March 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  A personal 
hearing before a hearing officer was held at the RO in 
September 1998.


FINDING OF FACT

The veteran's service-connected residuals of pneumonia, 
including pleural scarring and adhesion, is not manifested by 
FEV-1 of 70 percent or less predicted, or; FEV-1/FVC of 70 
percent or less, or; DLCO (SB) of 65 percent or less 
predicted.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service-connected respiratory disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.97, Code 
6845 (2002)  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  By March 1998 rating 
decision and June 1998 statement of the case (SOC) the 
veteran was notified why a rating in excess of 10 percent was 
not warranted for his service-connected respiratory 
disability.  Supplemental SOC's (SSOCs) issued in March 1999, 
July 2000 and April 2001 also informed him why a rating in 
excess of 10 percent was not warranted.  By letter in January 
2001 the RO outlined generally the veteran's and VA's 
respective responsibilities in evidentiary development, 
satisfying the notice requirements set out by United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The April 2001 SSOC cited 
applicable new laws.  

The RO has obtained the veteran's service and VA medical 
records.  The RO and the Board have arranged for VA 
examinations (and he was informed of the results).  The 
veteran has not mentioned any outstanding records that might 
support his claim or affect its outcome.  There is no 
indication that the evidentiary record is incomplete.  In 
April 2003 the veteran's accredited representative noted that 
on October 2002 VA examination the examiner did not have the 
veteran's claims folder available for review.  The 
representative also observed that certain testing ordered in 
conjunction with the October 2002 VA examination had not been 
completed.  [Review of the record shows that such testing was 
in fact done.]  The Board acknowledges that the October 2002 
VA examiner did not have the claims folder available for 
review.  However, on previous VA examination in March 2001 
the examiner reviewed the veteran's claims folder, including 
VA treatment records before the examination.  It is 
noteworthy that the March 2001 and October 2002 examination 
findings are essentially consistent (and, once again, that 
the March 2001 examiner did review the file).  Furthermore, 
on follow-up in December 2002, the examiners were clearly 
familiar with the veteran's medical history.  Forwarding the 
claims file to the VA examiner who conducted the October 2002 
examination for review would, under the circumstances 
presented, serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Review of the claims file would 
have no impact on the testing done which is the basis for the 
rating assigned.  No further notice or assistance to the 
veteran in the development of evidence is required.  

Factual Background

The veteran argues that his respiratory disorder is 
manifested primarily by lung pain and shortness of breath.  
See October 2002 VA examination report.  

Service connection for "residual pleural scarring and 
adhesions due to pneumonia", rated 10 percent, was granted 
in a July 1996 rating decision.  In June 1997 the veteran 
submitted a claim for an increased rating.  

On August 1993 VA examination, history of recurrent pneumonia 
in 1991, resolved with treatment, no residuals, was 
diagnosed.  

A VA examination in June 1996 found that the veteran's 
symptoms were consistent with residual pleural scarring and 
adhesions.  Complaints of chest pain were noted to be likely 
related to previous pneumonia.  

On VA examination in October 1997 the veteran was found to be 
functionally mildly disabled due to pleural adhesions.  VA 
pulmonary function testing showed normal results.  

The veteran testified in September 1998 before a local RO 
hearing officer that problems associated with his respiratory 
condition included daily pain.  He added that his main 
problem was shortness of breath.  

A September 1998 VA outpatient treatment note shows that the 
veteran complained of chronic pleuritic chest pain, and that 
pulmonary function testing was normal.  

On October 1998 VA examination, pneumonia, recurrent and 
resolved, and bilateral lower lateral chest pains, parietal 
were diagnosed.  Pulmonary function tests in October 1998 
were interpreted as normal.  

VA outpatient treatment notes in October 1998 and March 1999 
reveal that the veteran complained of chronic pleuritic chest 
pain, and that pulmonary function testing and X-rays were 
normal.  

On January 2000 VA examination recurrent left lobe pneumonia 
with residual pleural scarring was diagnosed.  Pulmonary 
function testing and X-rays were within normal limits.  
Specifically, the pulmonary function testing revealed:  FVC 
of 117 percent predicted, FEV-1 of 107 percent predicted and 
FEV-1/FVC of 91 percent predicted.

VA pulmonary function testing in August 2000 revealed:  FVC 
of 99.4 percent predicted, FEV-1 of 90.7 percent predicted 
and FEV-1/FVC of 73 percent (actual).  

On March 2001 VA examination the veteran complained of 
increasingly worsening shortness of breath when walking fast 
or when hurried in his movements.  Left lateral chest wall 
pain was also reported.  His lungs were clear to percussion 
and auscultation.  The examiner commented that, concerning 
the veteran's complaints of chest pain, that more probably 
than not the veteran's predisposition to pneumonia, chest 
wall pain and intermittent fibrosis was because of previous 
rib fractures.  The examiner added that, in other words, the 
veteran's problem was primarily mechanical or structural, 
with no lung disease demonstrated.  

On October 2002 VA examination, the veteran indicated that he 
suffered from shortness of breath, tired easily, and could 
walk about a half a mile before becoming out of breath.  He 
was not taking any medications for his respiratory disorder.  
Respiratory examination revealed no wheezing, rales or 
rhonchi; but shallow breathing and decreased air intake in 
both lung fields were observed.  Pleuritic pain and possible 
lung scarring were diagnosed.  Chest X-ray showed normal 
chest; no pleural effusions or consolidation or scarring in 
either lung was reported.  
Pulmonary function testing prior to the examination was 
interpreted as showing normal spirometry, normal lung 
volumes, and normal diffusing capacity.  Specifically, the 
pulmonary function testing revealed:  FVC of 106.1 predicted, 
FEV-1 of 103.8 percent predicted and FEV-1/FVC of 78 percent.  
DLCO testing results were 78.6 percent predicted.  The 
examiner noted that the DLCO results were inconclusive as the 
figure was below the 80th percentile.  The veteran returned 
for further studies and examination in December 2002.  He had 
decreased air intake in both lung fields, but wheezing, 
rales, rhonchi or any other adventitious sounds were not 
observed.  Thin-cut CAT [computed axial tomography] scan 
testing, showed no pleural scarring.  The CT [computed 
tomography] study was interpreted as showing grossly 
unremarkable pleura.  

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Rating Schedule which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings to apply 
under a particular code, the higher evaluation is to be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  Any 
reasonable doubt is to be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

The veteran's service-connected respiratory disorder was 
originally rated under a rating code utilized for the 
evaluation of pleurisy.  See July 1996 RO rating decision.  
Under the criteria now applicable, the disability is more 
appropriately rated under Code 6845 for "Chronic pleural 
effusion or fibrosis," as a restrictive lung disease.  
38 C.F.R. § 4.97.  In that regard, it is noteworthy that the 
medical evidence of record makes no mention of the veteran 
having been at any time diagnosed as having "interstitial" 
lung disease.  The decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  The Board is 
required to "articulate a satisfactory explanation for its 
action."  Bierman, supra, at 131.  

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy:  100 
percent; 

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit):  60 percent; 

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted:  30 
percent; 

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted:  10 
percent; 

Where the requirements for a 10 percent rating are not met:  
noncompensable.  38 C.F.R. § 4.97. 
Analysis

The Board finds that a rating in excess of 10 percent is not 
warranted for the service connected pulmonary disability.  To 
warrant the next higher, 30 percent, rating, there must be 
FEV-1 of 70 percent or less, predicted, or; FEV-1/FVC of 70 
percent or less, or; DLCO (SB) of 65 percent or less, 
predicted.  Code 6845.  Such findings are not shown.  The 
Board also finds that a rating in excess of 10 percent for 
the veteran's service-connected respiratory disability is not 
warranted pursuant to any other potentially applicable code 
section under 38 C.F.R. § 4.97.  For example, while the 
veteran complains of pain due to the service-connected 
disorder, this pain has been attributed to a history of 
(nonservice-connected) rib fractures.  The rating for the 
disability at issue is based essentially on pulmonary 
function, as shown by test results; the findings on the tests 
have been fairly consistent, and clearly do not warrant the 
next higher rating.

The veteran's statements describing his symptoms must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The 10 percent rating 
currently assigned reflects the degree of impairment 
objectively shown; a higher rating is not warranted.

The RO considered referral of this claim for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See SOC 
mailed to the veteran in June 1998 and SSOC mailed to him in 
March 1999.  Reviewing that matter, the Board notes that in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  Here, the veteran's respiratory condition 
has neither required frequent hospitalizations nor caused 
marked interference with employment.  The 10 percent rating 
assigned amply reflects the degree of impairment shown.  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

A rating in excess of 10 percent for residuals of pneumonia 
with pleural scarring and adhesions is denied.  




		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

